Examiners Comment
Claims 1, 3, 11, 17, 19 have been amended.
Claims 2 and 18 have been cancelled. 
Claims 1, 3-18, 19-20 are allowed.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: For independent claims 1, 11, 17 and 19, the following underlined claim limitation is not disclosed by any prior art: “… determining the to-be-measured second pre-defined BWP and the reference signal of the to-be-measured second pre-defined BWP, based on protocol stipulation.”

Closest prior art
Kou (US 20210127399 A1) at paragraphs 32-33 discloses that the UE configures a priority order of the activated BWPs corresponding to the multiple candidate RSs, or the UE acquires a priority order of the activated BWPs configured by the network side device, or the UE acquires a priority order of the activated BWPs specified by a protocol. The UE selects an RS corresponding to an activated BWP having a highest priority to perform the RLM according to the priority order of the activated BWPs.  Specifically, the priority order of the BWPs specified by the protocol is: BWP1 (a first activated BWP)>BWP2 (a second activated BWP)>BWP3 (a third activated BWP)>BWP4 (a fourth activated BWP)> . . . >BWPn (an nth activated BWP, where n is a positive integer).
In Kou, the activated BWP is configured by the network, and the reference signal RS is selected based on the BWP with highest priority which is specified by a protocol. Hence Kou does not disclose: “… determining the to-be-measured second pre-defined BWP and the reference signal of the to-be-measured second pre-defined BWP, based on protocol stipulation.”

Zhang (US 20170012684 A1) discloses at paragraph 126 - after receiving the reference signal from the base station (also see Abstract), the UE selects, based on the reference signal, a precoding matrix for each first subband of the N first subbands from the codebook, and each precoding matrix in the codebook is denoted by at least a first PMI and a second PMI, where the system transmission bandwidth is a system transmission bandwidth, of a carrier, that is configured for the UE and that is used for channel measurement, and N first subbands in the system transmission bandwidth are determined according to a first subband defined in a protocol between the UE and the base station.
In Zhang, the reference signal is received from the base station, and the subband (BWP) is defined in a protocol. Hence Zhang does not disclose “… determining the to-be-measured second pre-defined BWP and the reference signal of the to-be-measured second pre-defined BWP, based on protocol stipulation.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472